Exhibit 10.8

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 6 day of March, 2017, between
ARE-10933 NORTH TORREY PINES, LLC, a Delaware limited liability company
(“Landlord”), and ORGANOGENESIS INC., a Delaware corporation (“Tenant”).

 

Buildings:                                                              That
certain building located as 10931 N. Torrey Pines, San Diego, California (the
“10931 Building”) and that certain building located at 10933 N. Torrey Pines,
San Diego, California (the “10933 Building”)

 

Premises:                                                                 That
portion of the Project consisting of (i) a portion of the 10931 Building
commonly known as Suite 105 (and a related storage area), consisting of
approximately 3,315 rentable square feet (the “10931 Premises”), and (ii) a
portion of the 10933 Building commonly known as Suite 600, consisting of
approximately 12,776 rentable square feet (the “10933 Premises”), all as
determined by Landlord, as shown on Exhibit A.

 

Project:                                                                          
The real property on which the Buildings (and those certain buildings commonly
known as 10975 N. Torrey Pines Road and 3010 Science Park Road, San Diego,
California) in which the Premises are located, together with all improvements
thereon and appurtenances thereto as described on Exhibit B.

 

Base Rent:                                                            $3.52 per
rentable square foot of the 10931 Premises per month and $1.37 per rentable
square foot of the 10933 Premises per month, all subject to adjustment pursuant
to Section 4 hereof.

 

Rentable Area of Premises: 16,091 sq. ft.

 

Rentable Area of the 10931 Building: 23,185 sq. ft.

 

Rentable Area of the 10933 Building: 69,265 sq. ft.

 

Rentable Area of Project: 227,000 sq. ft.

 

Tenant’s Share of Operating Expenses of 10931 Building: 14.30%

 

Tenant’s Share of Operating Expenses of 10933 Building: 18.44%

 

10931 Building Share of Project: 10.21%

 

10933 Building Share of Project: 30.51%

 

Security Deposit: $29,171.92

 

Rent Adjustment Percentage: 3%

 

Base Term:                                                      A term beginning
on the 10931 Premises Commencement Date with respect to the 10931 Premises, and
on the 10933 Premises Commencement Date with respect to the 10933 Premises, and
ending on December 31, 2021.

 

Permitted Use:                                     With respect to the 10931
Premises, research and development laboratory, related office and other related
uses consistent with the character of the Project and otherwise in compliance
with the provisions of Section 7 hereof.

 

 

 

[g412031lo01i001.gif]

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

 

--------------------------------------------------------------------------------



 

With respect to the 10933 Premises, office and related uses consistent with the
character of the Project and otherwise in compliance with the provisions of
Section 7 hereof.

 

Address for Rent Payment:

 

Landlord’s Notice Address:

P.O. Box 79840

 

385 E. Colorado Boulevard, Suite 299

Baltimore, MD 21279-0840

 

Pasadena, CA 91101

 

 

Attention: Corporate Secretary

 

Tenant’s Notice Address:

10933 N. Torrey Pines Road, Suite 600

San Diego, CA 92101

Attention: Lease Administrator

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x  EXHIBIT A - PREMISES DESCRIPTION

 

x  EXHIBIT B - DESCRIPTION OF PROJECT

o   EXHIBIT C - INTENTIONALLY OMITTED

 

x  EXHIBIT D - COMMENCEMENT DATE

x  EXHIBIT E - RULES AND REGULATIONS

 

x  EXHIBIT F - TENANTS PERSONAL PROPERTY

x  EXHIBIT G - ASBESTOS DISCLOSURE

 

 

 

1.                                      Lease of Premises. Upon and subject to
all of the terms and conditions hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. The portions of the
Project which are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.” The Common Areas shall
include, without limitation, all common lobbies, entrances, restrooms, walkways,
sidewalks, loading areas and recreation areas located at the Project. Tenant
will have the non-exclusive right during the Term to use the Common Areas.
Landlord reserves the right to modify Common Areas, provided that such
modifications do not materially adversely affect Tenant’s use of the Premises
for the Permitted Use. From and after the 10931 Premises Commencement Date with
respect to the 10931 Premises and from and after the 10933 Premises Commencement
Date with respect to the 10933 Premises, through the expiration of the Term,
Tenant shall have access to the Buildings and the Premises 24 hours a day, 7
days a week, except in the case of emergencies, as the result of Legal
Requirements, the performance by Landlord of any installation, maintenance or
repairs, or any other temporary interruptions, and otherwise subject to the
terms of this Lease.

 

2.                                      Delivery; Acceptance of Premises;
Commencement Date.

 

(a)                                 10931 Premises. The “10931 Premises
Commencement Date” shall be the earlier to occur of (i) January 1, 2018, or
(ii) the day immediately following the termination of the 10931 Shire Lease (as
defined below), if the 10931 Shire Lease terminates prior to December 31, 2017.

 

Landlord and Tenant acknowledge and agree that, as of the date hereof, Tenant
occupies the 10931 Premises pursuant to a sublease agreement between Shire and
Tenant (“10931 Shire Sublease”), which Shire Sublease is subject to that certain
Lease Agreement now between Landlord and Shire Holdings US AG, a Delaware
corporation (“Shire”), dated as of February 3, 2011 (as the same has been and
may in the future be amended, the “10931 Shire Lease”).

 

Landlord and Tenant agree that if the 10931 Shire Lease terminates prior to
December 31, 2017, then, notwithstanding anything to the contrary contained in
this Lease, the 10931 Premises Commencement Date shall be amended to be the day
immediately after the date of such early termination of the 10931 Shire Lease
(“Early 10931 Premises Commencement Date”). If the 10931 Premises Commencement
Date occurs on the Early 10931 Premises Commencement Date occurs, then Tenant
shall commence paying Base Rent with respect to the 10931 Premises and Tenant’s
Share of Operating Expenses of 10931 Building with respect to the 10931 Premises
commencing on the Early 10931 Premises Commencement Date.

 

2

--------------------------------------------------------------------------------



 

Except as otherwise expressly set forth in this Lease: (i) Tenant shall accept
the 10931 Premises in their condition as of the 10931 Premises Commencement
Date; (ii) Landlord shall have no obligation for any defects in the 10931
Premises; and (iii) Tenant’s occupancy of the 10931 Premises pursuant to the
10931 Shire Sublease shall be conclusive evidence that Tenant accepts the 10931
Premises and that the 10931 Premises were in good condition at the time
possession was taken.

 

(b)                                 10933 Premises. The “10933 Premises
Commencement Date” shall be the earlier to occur of (i) January 1, 2018, or
(ii) the day immediately following the termination of the 10933 Shire Lease (as
defined below), if the 10933 Shire Lease terminates prior to December 31, 2017.

 

Landlord and Tenant acknowledge and agree that, as of the date hereof, Tenant
occupies the 10933 Premises pursuant to a sublease agreement between Shire and
Tenant (“10933 Shire Sublease”), which Shire Sublease is subject to that certain
Lease Agreement now between Landlord and Shire, dated as of May 29, 2008 (as the
same has been and may in the future be amended, the “10933 Shire Lease”).

 

Landlord and Tenant agree that if the 10933 Shire Lease terminates prior to
December 31, 2017, then, notwithstanding anything to the contrary contained in
this Lease, the 10933 Premises Commencement Date shall be amended to be the day
immediately after the date of such early termination of the 10933 Shire Lease
(“Early 10933 Premises Commencement Date”). If the 10933 Premises Commencement
Date occurs on the Early 10933 Premises Commencement Date, Tenant shall commence
paying Base Rent with respect to the 10933 Premises and Tenant’s Share of
Operating Expenses of 10933 Building with respect to the 10933 Premises
commencing on the Early 10933 Premises Commencement Date.

 

Except as otherwise expressly set forth in this Lease: (i) Tenant shall accept
the 10933 Premises in their condition as of the 10933 Premises Commencement
Date; (ii) Landlord shall have no obligation for any defects in the 10933
Premises; and (iii) Tenant’s occupancy of the Premises pursuant to the 10933
Shire Sublease shall be conclusive evidence that Tenant accepts the 10933
Premises and that the 10933 Premises were in good condition at the time
possession was taken.

 

(c)                                  General. Notwithstanding anything to the
contrary contained in this Lease, Tenant and Landlord acknowledge and agree that
the effectiveness of this Lease shall be subject to Shire not electing to
exercise its extension rights under the 10931 Shire Lease and/or the 10933 Shire
Lease (“Condition Precedent”). If Shire elects to exercise its extension rights
under the 10931 Shire Lease and/or the 10933 Shire Lease, the Condition
Precedent shall be deemed to not have been satisfied and this Lease shall be
null and void and of no further force or effect. Landlord shall have no
liability whatsoever to Tenant relating to or arising from the failure of the
Condition Precedent to be satisfied.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

3.                                      Rent.

 

(a)                                 Base Rent. The first month’s Base Rent and
the Security Deposit shall be due and payable on delivery of an executed copy of
this Lease to Landlord. Tenant shall pay to Landlord in advance, without demand,
abatement (except as otherwise expressly set forth in this Lease), deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of

 

3

--------------------------------------------------------------------------------



 

Rent set forth above, or to such other person or at such other place as Landlord
may from time to time designate in writing. Payments of Base Rent for any
fractional calendar month shall be prorated. The obligation of Tenant to pay
Base Rent and other sums to Landlord and the obligations of Landlord under this
Lease are independent obligations. Tenant shall have no right at any time to
abate, reduce, or set-off any Rent (as defined in Section 5) due hereunder
except for any abatement as may be expressly provided in this Lease.

 

(b)                                 Additional Rent. In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”):
(i) Tenant’s Share of “Operating Expenses” (as defined in Section 5), and
(ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

 

4.                                      Base Rent Adjustments. Base Rent shall
be increased on each annual anniversary of the earlier to occur of the 10931
Premises Commencement Date or the 10933 Premises Commencement Date (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date. Base
Rent, as so adjusted, shall thereafter be due as provided herein. Base Rent
adjustments for any fractional calendar month shall be prorated.

 

5.                                      Operating Expense Payments. Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be revised by
Landlord from time to time during such calendar year. During each month of the
Term, on the same date that Base Rent is due, Tenant shall pay Landlord an
amount equal to 1/12th of Tenant’s Share of the Annual Estimate. Payments for
any fractional calendar month shall be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Buildings (including each Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to either Building or any other building
located in the Project) (including, without duplication, Taxes (as defined in
Section 9), reasonable reserves consistent with good business practice for
future repairs and replacements, capital repairs and improvements amortized over
the lesser of 7 years and the useful life of such capital items, and the costs
of Landlord’s third party property manager (not to exceed 3% of Base Rent) or,
if there is no third party property manager, administration rent in the amount
of 3% of Base Rent), excluding only:

 

(a)                                 the original construction costs of the
Project and renovation prior to the date of this Lease and costs of correcting
defects in such original construction or renovation;

 

(b)                                 capital expenditures for expansion of the
Project;

 

(c)                                  interest, principal payments of Mortgage
(as defined in Section 27) debts of Landlord, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured;

 

(d)                                 depreciation of the Project (except for
capital improvements, the cost of which are includable in Operating Expenses);

 

(e)                                  advertising, legal and space planning
expenses and leasing commissions and other costs and expenses incurred in
procuring and leasing space to tenants for the Project, including any leasing
office maintained in the Project, free rent and construction allowances for
tenants;

 

(f)                                   legal and other expenses incurred in the
negotiation or enforcement of leases;

 

4

--------------------------------------------------------------------------------



 

(g)                                  completing, fixturing, improving,
renovating, painting, redecorating or other work, which Landlord pays for or
performs for other tenants within their premises, and costs of correcting
defects in such work;

 

(h)                                 costs to be reimbursed by other tenants of
the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;

 

(i)                                     salaries, wages, benefits and other
compensation paid to officers and employees of Landlord who are not assigned in
whole or in part to the operation, management, maintenance or repair of the
Project;

 

(j)                                    general organizational, administrative
and overhead costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

 

(k)                                 costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) incurred in connection
with disputes with tenants, other occupants, or prospective tenants, and costs
and expenses, including legal fees, incurred in connection with negotiations or
disputes with employees, consultants, management agents, leasing agents,
purchasers or mortgagees of the Buildings;

 

(l)                                     costs incurred by Landlord due to the
violation by Landlord, its employees, agents or contractors or any tenant of the
terms and conditions of any lease of space in the Project or any Legal
Requirement (as defined in Section 7);

 

(m)                             penalties, fines or interest incurred as a
result of Landlord’s inability or failure to make payment of Taxes and/or to
file any tax or informational returns when due, or from Landlord’s failure to
make any payment of Taxes required to be made by Landlord hereunder before
delinquency;

 

(n)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to the Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;

 

(o)                                 costs of Landlord’s charitable or political
contributions, or of fine art maintained at the Project;

 

(p)                                 costs in connection with services (including
electricity), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

 

(q)                                 costs incurred in the sale or refinancing of
the Project;

 

(r)                                    net income taxes of Landlord or the owner
of any interest in the Project, franchise, capital stock, gift, estate or
inheritance taxes or any federal, state or local documentary taxes imposed
against the Project or any portion thereof or interest therein;

 

(s)                                   any costs incurred to remove, study, test
or remediate Hazardous Materials in or about the Building or the Project for
which Tenant is not responsible under Section 30 hereof; and

 

(t)                                    any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Project under leases for space in the Project.

 

Notwithstanding anything to the contrary contained herein, capital replacements
of the roof, exterior walls and foundation of the Building shall be amortized
over the useful life of such items as reasonably determined by Landlord taking
into account all relevant factors.

 

5

--------------------------------------------------------------------------------



 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 30 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 30 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
each Building is not at least 95% occupied on average during any year of the
Term, Tenant’s Share of Operating Expenses for such year shall be computed as
though such Building had been 95% occupied on average during such year.

 

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

 

6.                                      Security Deposit. Tenant shall deposit
with Landlord, upon delivery of an executed copy of this Lease to Landlord, a
security deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount set forth on page 1 of this Lease, which
Security Deposit shall be in the form of cash. The Security Deposit shall be
held by Landlord as security for the

 

6

--------------------------------------------------------------------------------



 

performance of Tenant’s obligations under this Lease. The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law. Landlord’s right to use the Security Deposit under this
Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease. Tenant hereby waives the provisions of
any law, now or hereafter in force, including, without limitation, California
Civil Code Section 1950.7, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

7.                                      Use. The Premises shall be used solely
for the Permitted Use set forth in the basic lease provisions on page 1 of this
Lease, and in compliance with all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”). Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement. Tenant will not use or permit the Premises to be used for any
purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits. Tenant shall not permit any part of the Premises to be used as a “place
of public accommodation”, as defined in the ADA or any similar legal
requirement. Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises. Tenant will use the Premises in a
careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose. Tenant shall
cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the

 

7

--------------------------------------------------------------------------------



 

Project or in the Project elevators without the prior written consent of
Landlord. Tenant shall not, without the prior written consent of Landlord, use
the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the existing capacity of the
Project as proportionately allocated to the Premises based upon Tenant’s Share
as usually furnished for the Permitted Use.

 

Landlord shall be responsible for the compliance of the Common Areas of the
Project with Legal Requirements as of the Commencement Date. Following the
Commencement Date, Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is not triggered by reason of Tenant’s (as compared to other
tenants of the Project) specific use of the Premises or Tenant’s Alterations (as
defined in Section 12 hereof)) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or the exterior of the Building
that are required by Legal Requirements. Except as provided in the 2 immediately
preceding sentences, Tenant, at its sole expense, shall make any alterations or
modifications to the interior or the exterior of the Premises or the Project
that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA) related to Tenant’s specific use or
occupancy of the Premises. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s specific use or occupancy
of the Premises or Tenant’s Alterations, and Tenant shall indemnify, defend,
hold and save Landlord harmless from and against any and all Claims arising out
of or in connection with any failure of the Premises to comply with any Legal
Requirement related to Tenant’s specific use or occupancy of the Premises or
Tenant’s Alterations. For purposes of Section 1938 of the California Civil Code,
as of the date of this Lease, the Project has not been inspected by a certified
access specialist.

 

8.                                      Holding Over. If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
may indicate, in Landlord’s sole and absolute discretion, in such written
consent, and (iv) all other payments shall continue under the terms of this
Lease. If Tenant remains in possession of the Premises after the expiration or
earlier termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages. No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                      Taxes. Landlord shall pay, as part of
Operating Expenses, all taxes, levies, fees, assessments and governmental
charges of any kind, existing as of the earlier to occur of the 10931 Premises
Commencement Date or the 10933 Premises Commencement Date, or thereafter enacted
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the

 

8

--------------------------------------------------------------------------------



 

Project, or (iii) assessed or imposed by or on the operation or maintenance of
any portion of the Premises or the Project, including parking, or (iv) assessed
or imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein or any penalties or interest assessed by
reason of Landlord’s failure to pay such Taxes when due. If any such Tax is
levied or assessed directly against Tenant, then Tenant shall be responsible for
and shall pay the same at such times and in such manner as the taxing authority
shall require. Tenant shall pay, prior to delinquency, any and all Taxes levied
or assessed against any personal property or trade fixtures placed by Tenant in
the Premises, whether levied or assessed against Landlord or Tenant. If any
Taxes on Tenant’s personal property or trade fixtures are levied against
Landlord or Landlord’s property, or if the assessed valuation of the Project is
increased by a value attributable to improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, higher than the base valuation on
which Landlord from time-to-time allocates Taxes to all tenants in the Project,
Landlord shall have the right, but not the obligation, to pay such Taxes.
Landlord’s determination of any excess assessed valuation shall be binding and
conclusive, absent manifest error. The amount of any such payment by Landlord
shall constitute Additional Rent due from Tenant to Landlord immediately upon
demand.

 

10.                               Parking. Subject to all matters of record,
Force Majeure, a Taking (as defined in Section 19 below) and the exercise by
Landlord of its rights hereunder, Tenant shall have the right, at no additional
cost during the Base Term, in common with other tenants of the Project pro rata
in accordance with the rentable area of the Premises and the rentable areas of
the Project occupied by such other tenants, to park in those areas designated
for non-reserved parking, subject in each case to Landlord’s rules and
regulations. As of the date of this Lease, Tenant’s pro rata share of parking is
equal to 2 parking spaces per 1,000 rentable square feet of the Premises.
Landlord may allocate parking spaces among Tenant and other tenants in the
Project pro rata as described above if Landlord determines that such parking
facilities are becoming crowded. Landlord shall not be responsible for enforcing
Tenant’s parking rights against any third parties, including other tenants of
the Project.

 

11.                               Utilities, Services. Landlord shall provide,
subject to the terms of this Section 11, water, electricity, heat, air
conditioning, light, power, sewer, and other utilities (including gas and fire
sprinklers to the extent the Project is plumbed for such services), refuse and
trash collection and janitorial services (collectively, “Utilities”). Landlord
shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. Tenant shall pay directly to
the Utility provider, prior to delinquency, any separately metered Utilities and
services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or the abatement of
Rent. Tenant agrees to limit use of water and sewer with respect to Common Areas
to normal restroom use.

 

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one

 

9

--------------------------------------------------------------------------------



 

day’s Base Rent for each day during which such Service Interruption continues
after such 5 business day period; provided, however, that if any part of the
Premises is reasonably useable for Tenant’s normal business operations or if
Tenant conducts all or any part of its operations in any portion of the Premises
notwithstanding such Service Interruption, then the amount of each daily
abatement of Base Rent shall only be proportionate to the nature and extent of
the interruption of Tenant’s normal operations or ability to use the Premises.
The rights granted to Tenant under this paragraph shall be Tenant’s sole and
exclusive remedy resulting from a failure of Landlord to provide services, and
Landlord shall not otherwise be liable for any loss or damage suffered or
sustained by Tenant resulting from any failure or cessation of services. For
purposes hereof, the term “Essential Services” shall mean the following
services: HVAC service, water, sewer and electricity, but in each case only to
the extent that Landlord has an obligation to provide same to Tenant under this
Lease. The provisions of this paragraph shall only apply as long as the original
Tenant is the tenant occupying the Premises under this Lease and shall not apply
to any assignee or sublessee.

 

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the 10931 Building as of the 10931 Premises Commencement Date and located in
the 10933 Building as of the 10933 Premises Commencement Date, and (ii) to
contract with a third party to maintain the emergency generators as per the
manufacturer’s standard maintenance guidelines. Landlord shall have no
obligation to provide Tenant with operational emergency generators or back-up
power or to supervise, oversee or confirm that the third party maintaining the
emergency generators is maintaining the generators as per the manufacturer’s
standard guidelines or otherwise. During any period of replacement, repair or
maintenance of the emergency generators when the emergency generators are not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up generator or generators or alternative sources of
back-up power. Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.

 

12.                               Alterations and Tenant’s Property. Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems (as defined in
Section 13) (“Alterations”) shall be subject to Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion if any
such Alteration affects the structure or Building Systems and shall not be
otherwise unreasonably withheld, conditioned or delayed. If Landlord approves
any Alterations, Landlord may impose such conditions on Tenant in connection
with the commencement, performance and completion of such Alterations as
Landlord may deem appropriate in Landlord’s reasonable discretion. Any request
for approval shall be in writing, delivered not less than 15 business days in
advance of any proposed construction, and accompanied by plans, specifications,
bid proposals, work contracts and such other information concerning the nature
and cost of the alterations as may be reasonably requested by Landlord,
including the identities and mailing addresses of all persons performing work or
supplying materials. Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements. Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any Alterations.
Tenant shall pay to Landlord, as Additional Rent, on demand an amount equal to
3% of all charges incurred by Tenant or its contractors or agents in connection
with any Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

 

10

--------------------------------------------------------------------------------



 

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Buildings, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant.

 

Subject to the provisions of this paragraph, during the Term, Landlord waives
any statutory landlord’s lien and any attachment for Rent on Tenant’s Property
and on any Alteration of Tenant that is not required to be surrendered to
Landlord at the expiration or sooner termination of the Term of this Lease
(collectively, “Personalty”) that Landlord may have or may hereafter acquire.
Landlord acknowledges and agrees that Tenant’s Personalty may be leased from an
equipment lessor or encumbered by Tenant’s lender (collectively, “Equipment
Lessor”) and that Tenant may execute and enter into an equipment lease or
security agreement with respect to such Personalty (“Equipment Lease”). If and
to the extent required by any Equipment Lease or Equipment Lessor, Landlord
shall execute and deliver to the Equipment Lessor a written consent, waiver
and/or acknowledgment which is in form and content reasonably acceptable to
Landlord (“Lien Waiver”) in which Landlord (i) acknowledges and agrees that,
during the Term, the Personalty which is the subject of the Equipment Lease and
described with specificity on an exhibit to the Lien Waiver constitutes the
personal property of Tenant (unless contrary to the provisions of this Lease),
and shall not be considered to be part of the Premises, regardless of whether or
by what means they become attached thereto, (ii) agrees that, during the Term,
it shall not claim any interest in such Personalty, and (iii) agrees that
Equipment Lessor may enter the Premises for the purpose of removing such
Personalty, but only if, in such consent such Equipment Lessor agrees to repair
any damage resulting from such removal and any other losses resulting from such
removal and, agrees, within 3 business days after the expiration or termination
of the Term to pay all Rent that would accrue under the Lease if it had not
terminated or expired for the period from the expiration or termination of such
Lease until 5 business days after such Equipment Lessor relinquishes its right
rights to enter into the Premises; provided, further, such Equipment Lessor’s
right to enter the Premises shall in any event expire 30 days after the
expiration or termination of the Lease in which case the Equipment Lessor and
Tenant shall agree that the Personalty shall be deemed abandoned. Such Lien
Waiver documents also may contain such other reasonable and customary provisions
that are reasonably acceptable to Landlord. Landlord shall be entitled to be
paid as administrative rent a fee of $1,000 per occurrence for its time and
effort in preparing and negotiating each Lien Waiver.

 

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal

 

11

--------------------------------------------------------------------------------



 

property or equipment of Tenant that may be removed without material damage to
the Premises, and (z) “Installations” means all property of any kind paid for by
Landlord, all Alterations, all fixtures, and all partitions, hardware, built-in
machinery, built-in casework and cabinets and other similar additions,
equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, built-in plumbing, electrical and mechanical
equipment and systems, and any power generator and transfer switch.

 

13.                               Landlord’s Repairs. Landlord, as an Operating
Expense, shall maintain all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, plumbing, fire sprinklers,
elevators and all other building systems serving the Premises and other portions
of the Project (“Building Systems”), in good repair, reasonable wear and tear
and uninsured losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees and contractors (collectively, “Tenant Parties”)
excluded. Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense. Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair. Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after Tenant’s written notice of the need for such repairs or
maintenance. Tenant waives its rights under any state or local law to terminate
this Lease or to make such repairs at Landlord’s expense and agrees that the
parties’ respective rights with respect to such matters shall be solely as set
forth herein. Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18.

 

14.                               Tenant’s Repairs. Subject to Section 13
hereof, Tenant, at its expense, shall repair, replace and maintain in good
condition all portions of the Premises, including, without limitation, entries,
doors, ceilings, interior windows, interior walls, and the interior side of
demising walls. Such repair and replacement may include capital expenditures and
repairs whose benefit may extend beyond the Term. Should Tenant fail to make any
such repair or replacement or fail to maintain the Premises, Landlord shall give
Tenant notice of such failure. If Tenant fails to commence cure of such failure
within 10 days of Landlord’s notice, and thereafter diligently prosecute such
cure to completion, Landlord may perform such work and shall be reimbursed by
Tenant within 10 days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
costs of such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear
the full uninsured cost of any repair or replacement to any part of the Project
that results from damage caused by Tenant or any Tenant Party. Repairs required
as the result of fire or other casualty shall be governed by the terms of
Section 18.

 

15.                               Mechanic’s Liens. Tenant shall discharge, by
bond or otherwise, any mechanic’s lien filed against the Premises or against the
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 days after Tenant receives written notice of
the filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises
and the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant. Should Tenant fail to discharge any
lien described herein, Landlord shall have the right, but not the obligation, to
pay such claim or post a bond or otherwise provide security to eliminate the
lien as a claim against title to the Project and the cost thereof shall be
immediately due from Tenant as Additional Rent. If Tenant shall lease or finance
the acquisition of office equipment, furnishings, or other personal property of
a removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any

 

12

--------------------------------------------------------------------------------



 

Uniform Commercial Code Financing Statement filed as a matter of public record
by any lessor or creditor of Tenant will upon its face or by exhibit thereto
indicate that such Financing Statement is applicable only to removable personal
property of Tenant located within the Premises. In no event shall the address of
the Project be furnished on the statement without qualifying language as to
applicability of the lien only to removable personal property, located in an
identified suite held by Tenant.

 

16.                               Indemnification. Tenant hereby indemnifies and
agrees to defend, save and hold Landlord harmless from and against any and all
Claims for injury or death to persons or damage to property occurring within or
about the Premises or the Project arising directly or indirectly out of use or
occupancy of the Premises or the Project by Tenant or any Tenant Party
(including, without limitation, any act, omission or neglect by Tenant or any
Tenant’s Parties in or about the Premises or at the Project) or the a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent caused by the willful misconduct or gross negligence of Landlord.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party or
Tenant Parties.

 

17.                               Insurance. Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project or such lesser coverage amount as Landlord may
elect provided such coverage amount is not less than 90% of such full
replacement cost. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses. The Project may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide’’; shall not be cancelable for nonpayment of premium unless 30
days prior written notice shall have been given to Landlord from the insurer;
not contain a hostile fire exclusion; contain a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant prior to (i) the earlier to occur of (x) the Commencement Date, or
(y) the date that Tenant accesses the Premises under this Lease, and (ii) each
renewal of said insurance. Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which

 

13

--------------------------------------------------------------------------------



 

specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy. Tenant shall, at least 5 days prior to the
expiration of such policies, furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.                               Restoration. If, at any time during the Term,
the Project or the Premises are damaged or destroyed by a fire or other insured
casualty, Landlord shall notify Tenant within 60 days after discovery of such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Project or the Premises, as applicable (the “Restoration Period”).
If the Restoration Period is estimated to exceed 12 months (the “Maximum
Restoration Period”), Landlord may, in such notice, elect to terminate this
Lease as of the date that is 75 days after the date of discovery of such damage
or destruction; provided, however, that notwithstanding Landlord’s election to
restore, Tenant may elect to terminate this Lease by written notice to Landlord
delivered within 5 business days of receipt of a notice from Landlord estimating
a Restoration Period for the Premises longer than the Maximum Restoration
Period. Unless either Landlord or Tenant so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises (excluding the improvements installed by Tenant or by Landlord and paid
for by Tenant unless covered by the insurance Landlord maintains as an Operating
Expense hereunder, in which case such improvements shall be included, to the
extent of such insurance proceeds, in Landlord’s restoration), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, by delivery of written notice to
Tenant, elect not to proceed with such repair and restoration, or Tenant may by
written notice to Landlord delivered within 5 business days of the expiration of
the Maximum Restoration Period or, if longer, the Restoration Period, elect to
terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of: (i)

 

14

--------------------------------------------------------------------------------



 

discovery of such damage or destruction, or (ii) the date all required Hazardous
Materials Clearances are obtained, but Landlord shall retain any Rent paid and
the right to any Rent payable by Tenant prior to such election by Landlord or
Tenant.

 

Unless this Lease is terminated by Landlord or Tenant pursuant to this
Section 18, Tenant, at its expense, shall promptly perform, subject to delays
arising from the collection of insurance proceeds, from Force Majeure (as
defined in Section 34) events or to obtain Hazardous Material Clearances, all
repairs or restoration not required to be done by Landlord and shall promptly
re-enter the Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration. Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space reasonably acceptable to Tenant during the period of repair that is
suitable for the temporary conduct of Tenant’s business. Such abatement shall be
the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate this Lease by reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.                               Condemnation. If the whole or any material
part of the Premises or the Project is taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking
would in Landlord’s reasonable judgment, either prevent or materially interfere
with Tenant’s use of the Premises or materially interfere with or impair
Landlord’s ownership or operation of the Project, then upon written notice by
Landlord this Lease shall terminate and Rent shall be apportioned as of said
date. If part of the Premises shall be Taken, and this Lease is not terminated
as provided above, Landlord shall promptly restore the Premises and the Project
as nearly as is commercially reasonable under the circumstances to their
condition prior to such partial Taking and the rentable square footage of the
Buildings, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

20.                               Events of Default. Each of the following
events shall be a default (“Default”) by Tenant under this Lease:

 

(a)                                 Payment Defaults. Tenant shall fail to pay
any installment of Rent or any other payment hereunder when due; provided,
however, that Landlord will give Tenant notice and an opportunity to cure any
failure to pay Rent within 5 business days of any such notice not more than once
in any 12 month

 

15

--------------------------------------------------------------------------------



 

period and Tenant agrees that such notice shall be in lieu of and not in
addition to, or shall be deemed to be, any notice required by law.

 

(b)                                 Insurance. Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or shall be reduced or materially changed, or Landlord shall
receive a notice of nonrenewal of any such insurance and Tenant shall fail to
obtain replacement insurance at least 20 days before the expiration of the
current coverage.

 

(c)                                  Abandonment. Tenant shall abandon the
Premises. Tenant shall not be deemed to have abandoned the Premises if
(i) Tenant provides Landlord with reasonable advance notice prior to vacating
and, at the time of vacating the Premises, Tenant completes Tenant’s obligations
with respect to the Surrender Plan in compliance with Section 28, (ii) Tenant
has made reasonable arrangements with Landlord for the security of the Premises
for the balance of the Term, and (iii) Tenant continues during the balance of
the Term to satisfy all of its obligations under the Lease as they come due.

 

(d)                                 Improper Transfer. Tenant shall assign,
sublease or otherwise transfer or attempt to transfer all or any portion of
Tenant’s interest in this Lease or the Premises except as expressly permitted
herein, or Tenant’s interest in this Lease shall be attached, executed upon, or
otherwise judicially seized and such action is not released within 90 days of
the action.

 

(e)                                  Liens. Tenant shall fail to discharge or
otherwise obtain the release of any lien placed upon the Premises in violation
of this Lease within 10 days after any such lien is filed against the Premises.

 

(f)                                   Insolvency Events. Tenant or any guarantor
or surety of Tenant’s obligations hereunder shall: (A) make a general assignment
for the benefit of creditors; (B) commence any case, proceeding or other action
seeking to have an order for relief entered on its behalf as a debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or of any substantial part of its property (collectively a
“Proceeding for Relief); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

(g)                                  Estoppel Certificate or Subordination
Agreement. Tenant fails to execute any document required from Tenant under
Sections 23 or 27 within 5 days after a second notice requesting such document.

 

(h)                                 Other Defaults. Tenant shall fail to comply
with any provision of this Lease other than those specifically referred to in
this Section 20, and, except as otherwise expressly provided herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

 

16

--------------------------------------------------------------------------------



 

21.                               Landlord’s Remedies.

 

(a)                                 Payment By Landlord; Interest. Upon a
Default by Tenant hereunder, Landlord may, without waiving or releasing any
obligation of Tenant hereunder, make such payment or perform such act. All sums
so paid or incurred by Landlord, together with interest thereon, from the date
such sums were paid or incurred, at the annual rate equal to 12% per annum or
the highest rate permitted by law (the “Default Rate”), whichever is less, shall
be payable to Landlord on demand as Additional Rent. Nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

 

(b)                                 Late Payment Rent. Late payment by Tenant to
Landlord of Rent and other sums due will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain. Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord under any Mortgage covering the Premises. Therefore, if any
installment of Rent due from Tenant is not received by Landlord within 5 days
after the date such payment is due, Tenant shall pay to Landlord an additional
sum equal to 6% of the overdue Rent as a late charge. Notwithstanding the
foregoing, before assessing a late charge the first time in any calendar year,
Landlord shall provide Tenant written notice of the delinquency and will waive
the right if Tenant pays such delinquency within 5 days thereafter. The parties
agree that this late charge represents a fair and reasonable estimate of the
costs Landlord will incur by reason of late payment by Tenant. In addition to
the late charge, Rent not paid when due shall bear interest at the Default Rate
from the 5th day after the date due until paid.

 

(c)                                  Remedies. Upon the occurrence of a Default,
Landlord, at its option, without further notice or demand to Tenant, shall have
in addition to all other rights and remedies provided in this Lease, at law or
in equity, the option to pursue any one or more of the following remedies, each
and all of which shall be cumulative and nonexclusive, without any notice or
demand whatsoever.

 

(i)                                     Terminate this Lease, or at Landlord’s
option, Tenant’s right to possession only, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor;

 

(ii)                                  Upon any termination of this Lease,
whether pursuant to the foregoing Section 21(c)(i) or otherwise, Landlord may
recover from Tenant the following:

 

(A)                               The worth at the time of award of any unpaid
rent which has been earned at the time of such termination; plus

 

(B)                               The worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus

 

(C)                               The worth at the time of award of the amount
by which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(D)                               Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including, but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a

 

17

--------------------------------------------------------------------------------



 

new tenant, whether for the same or a different use, and any special concessions
made to obtain a new tenant; and

 

(E)                                At Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law.

 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

(iii)                               Landlord may continue this Lease in effect
after Tenant’s Default and recover rent as it becomes due (Landlord and Tenant
hereby agreeing that Tenant has the right to sublet or assign hereunder, subject
only to reasonable limitations). Accordingly, if Landlord does not elect to
terminate this Lease following a Default by Tenant, Landlord may, from time to
time, without terminating this Lease, enforce all of its rights and remedies
hereunder, including the right to recover all Rent as it becomes due.

 

(iv)                              Whether or not Landlord elects to terminate
this Lease following a Default by Tenant, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord’s sole discretion, succeed to Tenant’s interest in such
subleases, licenses, concessions or arrangements. Upon Landlord’s election to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.

 

(v)                                 Independent of the exercise of any other
remedy of Landlord hereunder or under applicable law, Landlord may conduct an
environmental test of the Premises as generally described in
Section 30(d) hereof, at Tenant’s expense.

 

(d)                                 Effect of Exercise. Exercise by Landlord of
any remedies hereunder or otherwise available shall not be deemed to be an
acceptance of surrender of the Premises and/or a termination of this Lease by
Landlord, it being understood that such surrender and/or termination can be
effected only by the express written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same and shall
not be deemed a waiver of Landlord’s right to enforce one or more of its rights
in connection with any subsequent default. A receipt by Landlord of Rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord. To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord’s intention to re-enter, re-take or otherwise
obtain possession of the Premises as provided in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
Any reletting of the Premises or any portion thereof shall be on such terms and
conditions as Landlord in its sole discretion may determine. Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting or otherwise to mitigate any damages arising by reason of
Tenant’s Default. Notwithstanding any contrary provision of this Lease, Tenant
shall not be liable to Landlord for any consequential, indirect or punitive
damages, arising from a default by Tenant under this Lease; provided that this
sentence shall not apply to

 

18

--------------------------------------------------------------------------------



 

Landlord’s damages (x) as expressly provided for in Section 8, and/or (y) in
connection with Tenant’s obligations as more fully set forth in Section 30. In
no event shall the foregoing limit the damages to which Landlord is entitled
under this Section 21 including, without limitation, the liquidated damages
provided for in Section 21(c)(ii).

 

22.                               Assignment and Subletting.

 

(a)                                 General Prohibition. without Landlord’s
prior written consent subject to and on the conditions described in this
Section 22, Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Notwithstanding the foregoing, Tenant
shall have the right to obtain financing from institutional investors (including
venture capital funding and corporate partners) which regularly invest in
private biotechnology companies or undergo a public offering which results in a
change in control of Tenant without such change of control constituting an
assignment under this Section 22 requiring Landlord consent, provided that
(i) Tenant notifies Landlord in writing of the financing at least 5 business
days prior to the dosing of the financing, and (ii) provided that in no event
shall such financing result in a change in use of the Premises from the use
contemplated by Tenant at the commencement of the Term.

 

(b)                                 Permitted Transfers. If Tenant desires to
assign, sublease, hypothecate or otherwise transfer this Lease or sublet the
Premises other than pursuant to a Permitted Assignment (as defined below), then
at least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent.
Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice: (i) grant such consent (provided that Landlord
shall further have the right to review and approve or disapprove the proposed
form of sublease prior to the effective date of any such subletting),
(ii) refuse such consent, in its reasonable discretion; or (iii) terminate this
Lease with respect to the space described in the Assignment Notice as of the
Assignment Date (an “Assignment Termination”). Among other reasons, it shall be
reasonable for Landlord to withhold its consent in any of these instances:
(1) the proposed assignee or subtenant is a governmental agency; (2) in
Landlord’s reasonable judgment, the use of the Premises by the proposed assignee
or subtenant would entail any alterations that would lessen the value of the
leasehold improvements in the Premises, or would require increased services by
Landlord; (3) in Landlord’s reasonable judgment, the proposed assignee or
subtenant is engaged in areas of scientific research or other business concerns
that are controversial; (4) in Landlord’s reasonable judgment, the proposed
assignee or subtenant lacks the creditworthiness to support the financial
obligations it will incur under the proposed assignment or sublease; (5) in
Landlord’s reasonable judgment, the character, reputation, or business of the
proposed assignee or subtenant is inconsistent with the desired tenant-mix or
the quality of other tenancies in the Project or is inconsistent with the type
and quality of the nature of the Buildings; (6) Landlord has received from any
prior landlord to the proposed assignee or subtenant a negative report
concerning such prior landlord’s experience with the proposed assignee or
subtenant; (7)

 

19

--------------------------------------------------------------------------------



 

Landlord has experienced previous defaults by or is in litigation with the
proposed assignee or subtenant; (8) the use of the Premises by the proposed
assignee or subtenant will violate any applicable Legal Requirement; (9) the
proposed assignee or subtenant, or any entity that, directly or indirectly,
controls, is controlled by, or is under common control with the proposed
assignee or subtenant, is then an occupant of the Project and Landlord has
available comparable space within the Project; (10) the proposed assignee or
subtenant is an entity with whom Landlord is negotiating to lease space in the
Project; or (11) the assignment or sublease is prohibited by Landlord’s lender.
If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination. If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect. If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice. No failure of Landlord
to exercise any such option to terminate this Lease, or to deliver a timely
notice in response to the Assignment Notice, shall be deemed to be Landlord’s
consent to the proposed assignment, sublease or other transfer. Tenant shall pay
to Landlord a fee equal to One Thousand Five Hundred Dollars ($1,500) in
connection with its consideration of any Assignment Notice and/or its
preparation or review of any consent documents. Notwithstanding the foregoing,
Landlord’s consent to an assignment of this Lease or a subletting of any portion
of the Premises to any entity controlling, controlled by or under common control
with Tenant (a “Control Permitted Assignment”) shall not be required, provided
that Landlord shall have the right to reasonably approve the form of any such
sublease or assignment. In addition, Tenant shall have the right to assign this
Lease, upon 30 days prior written notice to Landlord but without obtaining
Landlord’s prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
greater of the net worth (as determined in accordance with GAAP) of Tenant as of
(A) the earlier to occur of the 10931 Premises Commencement Date or the 10933
Premises Commencement Date, or (B) as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease (a
“Corporate Permitted Assignment”). Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as “Permitted Assignments.”

 

(c)                                  Additional Conditions. As a condition to
any such assignment or subletting, whether or not Landlord’s consent is
required, Landlord may require:

 

(i)                                     that any assignee or subtenant agree, in
writing at the time of such assignment or subletting, that if Landlord gives
such party notice that Tenant is in default under this Lease, such party shall
thereafter make all payments otherwise due Tenant directly to Landlord, which
payments will be received by Landlord without any liability except to credit
such payment against those due under the Lease, and any such third party shall
agree to attorn to Landlord or its successors and assigns should this Lease be
terminated for any reason; provided, however, in no event shall Landlord or its
successors or assigns be obligated to accept such attornment; and

 

(ii)                                  A list of Hazardous Materials, certified
by the proposed assignee or sublessee to be true and correct, which the proposed
assignee or sublessee intends to use, store, handle, treat, generate in or
release or dispose of from the Premises, together with copies of all documents
relating to such use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials by the proposed assignee or subtenant in the
Premises or on the Project, prior to the proposed assignment or subletting,
including, without limitation: permits; approvals; reports and correspondence;
storage and management plans; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given its written consent to do
so, which consent may be withheld in Landlord’s sole and absolute discretion);
and all closure plans or any other documents

 

20

--------------------------------------------------------------------------------



 

required by any and all federal, state and local Governmental Authorities for
any storage tanks installed in, on or under the Project for the closure of any
such tanks. Neither Tenant nor any such proposed assignee or subtenant is
required, however, to provide Landlord with any portion(s) of the such documents
containing information of a proprietary nature which, in and of themselves, do
not contain a reference to any Hazardous Materials or hazardous activities.

 

(d)                                 No Release of Tenant, Sharing of Excess
Rents. Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times remain fully
and primarily responsible and liable for the payment of Rent and for compliance
with all of Tenant’s other obligations under this Lease. If the Rent due and
payable by a sublessee or assignee (or a combination of the rental payable under
such sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant. If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

 

(e)                                  No Waiver. The consent by Landlord to an
assignment or subletting shall not relieve Tenant or any assignees of this Lease
or any sublessees of the Premises from obtaining the consent of Landlord to any
further assignment or subletting nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under the Lease. The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Lease or a consent to
any subletting, assignment or other transfer of the Premises.

 

(f)                                   Prior Conduct of Proposed Transferee.
Notwithstanding any other provision of this Section 22, if (i) the proposed
assignee or sublessee of Tenant has been required by any prior landlord, lender
or Governmental Authority to take remedial action in connection with Hazardous
Materials contaminating a property, where the contamination resulted from such
party’s action or use of the property in question, (ii) the proposed assignee or
sublessee is subject to an enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority), or (iii) because of the existence of a pre-existing environmental
condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

 

23.                               Estoppel Certificate. Tenant shall, within 10
business days of written notice from Landlord, execute, acknowledge and deliver
a statement in writing in any form reasonably requested by a proposed lender or
purchaser, (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advance, if any,
(ii) acknowledging that there are not any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(iii) setting forth such further information with respect to the status of this
Lease or the Premises as may be requested thereon. Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the real property of which the Premises are a part. Tenant’s failure to
deliver such statement within such time shall be conclusive upon Tenant that the
Lease is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

 

21

--------------------------------------------------------------------------------



 

24.                               Quiet Enjoyment. So long as Tenant is not in
Default under this Lease, Tenant shall, subject to the terms of this Lease, at
all times during the Term, have peaceful and quiet enjoyment of the Premises
against any person claiming by, through or under Landlord.

 

25.                               Prorations. All prorations required or
permitted to be made hereunder shall be made on the basis of a 360 day year and
30 day months.

 

26.                               Rules and Regulations. Tenant shall, at all
times during the Term and any extension thereof, comply with all reasonable
rules and regulations at any time or from time to time established by Landlord
covering use of the Premises and the Project. The current rules and regulations
are attached hereto as Exhibit E. If there is any conflict between said
rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control. Landlord shall not have any liability or
obligation for the breach of any rules or regulations by other tenants in the
Project and shall not enforce such rules and regulations in a discriminatory
manner.

 

27.                               Subordination. This Lease and Tenant’s
interest and rights hereunder are hereby made and shall be subject and
subordinate at all times to the lien of any Mortgage now existing or hereafter
created on or against the Project or the Premises, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Tenant; provided, however that so long as there is no Default
hereunder, Tenant’s right to possession of the Premises shall not be disturbed
by the Holder of any such Mortgage. Tenant agrees, at the election of the Holder
of any such Mortgage, to attorn to any such Holder. Tenant agrees upon demand to
execute, acknowledge and deliver such instruments, confirming such
subordination, and such instruments of attornment as shall be requested by any
such Holder, provided any such instruments contain appropriate non-disturbance
provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof. Notwithstanding the foregoing, any such Holder may at any
time subordinate its Mortgage to this Lease, without Tenant’s consent, by notice
in writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28.                               Surrender. Upon the expiration of the Term or
earlier termination of Tenant’s right of possession, Tenant shall surrender the
Premises to Landlord in the same condition as received, subject to any
Alterations or Installations permitted by Landlord to remain in the Premises,
free of Hazardous Materials brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Premises by any person other
than a Landlord Party (collectively, “Tenant HazMat Operations”) and released of
all Hazardous Materials Clearances, broom clean, ordinary wear and tear and
casualty loss and condemnation covered by Sections 18 and 19 excepted. At least
3 months prior to the surrender of the Premises, Tenant shall deliver to
Landlord a narrative description of the actions proposed (or required by any
Governmental Authority) to be taken by Tenant in order to surrender the Premises
(including any Installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied
by a current listing of (i) all Hazardous Materials licenses and permits held by
or on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to

 

22

--------------------------------------------------------------------------------



 

inspect the Premises and perform such additional procedures as may be deemed
reasonably necessary to confirm that the Premises are, as of the effective date
of such surrender or early termination of the Lease, free from any residual
impact from Tenant HazMat Operations. Tenant shall reimburse Landlord, as
Additional Rent, for the actual out-of pocket expense incurred by Landlord for
Landlord’s environmental consultant to review and approve the Surrender Plan and
to visit the Premises and verify satisfactory completion of the same, which cost
shall not exceed $5,000. Landlord shall have the unrestricted right to deliver
such Surrender Plan and any report by Landlord’s environmental consultant with
respect to the surrender of the Premises to third parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.                               Waiver of Jury Trial. TO THE EXTENT PERMITTED
BY LAW, TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

30.                               Environmental Requirements.

 

(a)                                 Prohibition/Compliance/Indemnity. Tenant
shall not cause or permit any Hazardous Materials (as hereinafter defined) to be
brought upon, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from, the Premises or the Project in violation of
applicable Environmental Requirements (as hereinafter defined) by Tenant or any
Tenant Party. If Tenant breaches the obligation stated in the preceding
sentence, or if the presence of Hazardous Materials in the Premises during the
Term, any holding over, or any other period of occupancy of the Premises by
Tenant results in contamination of the Premises, the Project or any adjacent
property or if contamination of the Premises, the Project or any adjacent
property by Hazardous Materials brought into, kept, used, stored, handled,
treated, generated in or about, or released or disposed of from, the Premises by
anyone other than Landlord and Landlord’s employees, agents and contractors
otherwise occurs during the Term or any holding over, or any other period of
occupancy of the Premises by Tenant, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or

 

23

--------------------------------------------------------------------------------



 

any portion of the Project), expenses (including, without limitation,
attorneys’, consultants’ and experts’ fees, court costs and amounts paid in
settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Buildings, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Buildings, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Buildings, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises, the
Buildings or the Project. Notwithstanding anything to the contrary contained in
this Section 30, Tenant shall not be responsible for, and the indemnification
and hold harmless obligation set forth in this paragraph shall not apply to
(i) contamination in the Premises which Tenant can prove to Landlord’s
reasonable satisfaction existed in the Premises immediately prior to the
Commencement Date, or (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove to Landlord’s reasonable satisfaction migrated
from outside of the Premises into the Premises, unless in either case, the
presence of such Hazardous Materials (x) is the result of a breach by Tenant of
any of its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.

 

(b)                                 Business. Landlord acknowledges that it is
not the intent of this Section 30 to prohibit Tenant from using the Premises for
the Permitted Use. Tenant may operate its business according to prudent industry
practices so long as the use or presence of Hazardous Materials is strictly and
properly monitored according to all then applicable Environmental Requirements.
As a material inducement to Landlord to allow Tenant to use Hazardous Materials
in connection with its business, Tenant agrees to deliver to Landlord prior to
the earlier to occur of the 10931 Premises Commencement Date or the 10933
Premises Commencement Date, a list identifying each type of Hazardous Materials
to be brought upon, kept, used, stored, handled, treated, generated on, or
released or disposed of from, the Premises and setting forth any and all
governmental approvals or permits required in connection with the presence, use,
storage, handling, treatment, generation, release or disposal of such Hazardous
Materials on or from the Premises (“Hazardous Materials List”). Tenant shall
deliver to Landlord an updated Hazardous Materials List at least once a year and
shall also deliver an updated list before any new Hazardous Material is brought
onto, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises. Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials prior to the earlier to occur of the 10931 Premises
Commencement Date or the 10933 Premises Commencement Date, or if unavailable at
that time, concurrent with the receipt from or submission to a Governmental
Authority: permits; approvals; reports and correspondence; storage and
management plans, notice of violations of any Legal Requirements; plans relating
to the installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months). Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities. It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.

 

24

--------------------------------------------------------------------------------



 

(c)                                  Tenant Representation and Warranty. Tenant
hereby represents and warrants to Landlord that (i) neither Tenant nor any of
its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority). If Landlord determines
that this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

 

(d)                                 Testing. Landlord shall have the right to
conduct annual tests of the Premises to determine whether any contamination of
the Premises or the Project has occurred as a result of Tenant’s use. Tenant
shall be required to pay the cost of such annual test of the Premises; provided,
however, that if Tenant conducts its own tests of the Premises using third party
contractors and test procedures acceptable to Landlord which tests are certified
to Landlord, Landlord shall accept such tests in lieu of the annual tests to be
paid for by Tenant.

 

(e)                                  Control Areas. Tenant shall be allowed to
utilize up to its pro rata share of the Hazardous Materials inventory within any
control area or zone (located within the Premises), as designated by the
applicable building code, for chemical use or storage. As used in the preceding
sentence, Tenant’s pro rata share of any control areas or zones located within
the Premises shall be determined based on the rentable square footage that
Tenant leases within the applicable control area or zone. For purposes of
example only, if a control area or zone contains 10,000 rentable square feet and
2,000 rentable square feet of a tenant’s premises are located within such
control area or zone (while such premises as a whole contains 5,000 rentable
square feet), the applicable tenant’s pro rata share of such control area would
be 20%.

 

(f)                                   Underground Tanks. Tenant shall have no
right to use or install any underground or other storage tanks at the Project.

 

(g)                                  Tenant’s Obligations. Tenant’s obligations
under this Section 30 shall survive the expiration or earlier termination of the
Lease. During any period of time after the expiration or earlier termination of
this Lease required by Tenant or Landlord to complete the removal from the
Premises of any Hazardous Materials for which Tenant is responsible under this
Lease (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

 

(h)                                 Definitions. As used herein, the term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any Governmental Authority regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
Project, or the environment, including without limitation, the following: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder. As
used herein, the term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant or any Tenant
Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

 

25

--------------------------------------------------------------------------------



 

31.                               Tenant’s Remedies/Limitation of Liability.
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary). Upon any default by Landlord, Tenant
shall give notice by registered or certified mail to any Holder of a Mortgage
covering the Premises and to any landlord of any lease of property in or on
which the Premises are located and Tenant shall offer such Holder and/or
landlord a reasonable opportunity to cure the default, including time to obtain
possession of the Project by power of sale or a judicial action if such should
prove necessary to effect a cure; provided Landlord shall have furnished to
Tenant in writing the names and addresses of all such persons who are to receive
such notices. All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.                               Inspection and Access. Landlord and its
agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease and for any other business purpose.
Landlord and Landlord’s representatives may enter the Premises during business
hours on not less than 48 hours advance written notice (except in the case of
emergencies in which case no such notice shall be required and such entry may be
at any time) for the purpose of effecting any such repairs, inspecting the
Premises, showing the Premises to prospective purchasers and, during the last
year of the Term, to prospective tenants or for any other business purpose.
Landlord may erect a suitable sign on the Premises stating the Premises are
available to let or that the Project is available for sale. Landlord may grant
easements, make public dedications, designate Common Areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially, adversely affects Tenant’s
use or occupancy of the Premises for the Permitted Use. At Landlord’s request,
Tenant shall execute such instruments as may be necessary for such easements,
dedications or restrictions. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.

 

33.                               Security. Tenant acknowledges and agrees that
security devices and services, if any, while intended to deter crime may not in
given instances prevent theft or other criminal acts and that Landlord is not
providing any security services with respect to the Premises. Tenant agrees that
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any loss by theft or any other damage suffered or
incurred by Tenant in connection with any unauthorized entry into the Premises
or any other breach of security with respect to the Premises. Tenant shall be
solely responsible for the personal safety of Tenant’s officers, employees,
agents, contractors, guests and invitees while any such person is in, on or
about the Premises and/or the Project. Tenant shall at Tenant’s cost obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts.

 

34.                               Force Majeure. Except for the payment of Rent,
neither Landlord nor Tenant shall be held responsible or liable for delays in
the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, sinkholes or subsidence, strikes, lockouts, or other
labor disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or

 

26

--------------------------------------------------------------------------------



 

hostile governmental action, terrorism, insurrection, riots, civil disturbance
or commotion, fire or other casualty, and other causes or events beyond their
reasonable control (“Force Majeure”).

 

35.                               Brokers. Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this transaction and that no Broker
brought about this transaction, other than Cushman & Wakefield and Hughes
Marino. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than other than
Cushman & Wakefield and Hughes Marino, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction. Landlord shall be responsible for all
commissions due to Cushman & Wakefield and Hughes Marino arising out of the
execution of this Lease in accordance with the terms of a separate written
agreement between Landlord, on the one hand, and Cushman & Wakefield and Hughes
Marino, on the other hand.

 

36.                               Limitation on Landlord’s Liability.
NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LANDLORD AND TENANT TO THE CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND
ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT
OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL
ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.                               Severability. If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby. It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable.

 

38.                               Signs; Exterior Appearance. Tenant shall not,
without the prior written consent of Landlord, which may be granted or withheld
in Landlord’s sole discretion: (i) attach any awnings, exterior lights,
decorations, balloons, flags, pennants, banners, painting or other projection to
any outside wall of the Project, (ii) use any curtains, blinds, shades or
screens other than Landlord’s standard window coverings, (iii) coat or otherwise
sunscreen the interior or exterior of any windows, (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project any
signs, notices, window or door lettering, placards, decorations, or advertising
media of any type which can be viewed from the exterior of the Premises.
Interior signs on doors and the directory tablet shall be inscribed, painted or
affixed for Tenant by Landlord at the sole cost and expense of Tenant, and shall
be of a size, color and type acceptable to Landlord. Nothing may be placed on
the exterior of corridor walls

 

27

--------------------------------------------------------------------------------



 

or corridor doors other than Landlord’s standard lettering. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants.

 

39.                               The Alexandria Amenities.

 

(a)                                 Generally. ARE-SD Region No. 17, LLC, a
Delaware limited liability company (“The Alexandria Landlord”) has constructed
certain amenities at the property owned by The Alexandria Landlord located at
10996 Torreyana Road, San Diego, California (“The Alexandria”), which include,
without limitation, shared conference facilities (“Shared Conference
Facilities”), a fitness center and restaurant (collectively, the “Amenities”)
for non-exclusive use by (a) Tenant, (b) other tenants of the Project,
(c) Landlord, (d) the tenants of The Alexandria Landlord, (e) The Alexandria
Landlord, (f) other affiliates of Landlord, The Alexandria Landlord and
Alexandria Real Estate Equities, Inc. (“ARE”), (g) the tenants of such other
affiliates of Landlord, The Alexandria Landlord and ARE, and (h) any other
parties permitted by The Alexandria Landlord (collectively, “Users”). Landlord,
The Alexandria Landlord, ARE, and all affiliates of Landlord, The Alexandria
Landlord and ARE may be referred to collectively herein as the “ARE Parties.”
The Alexandria Landlord shall have the sole right to determine all matters
related to the Amenities including, without limitation, relating to the
reconfiguration, relocation, modification or removal of any of the Amenities at
The Alexandria and/or to revise, expand or discontinue any of the services (if
any) provided in connection with the Amenities.

 

(b)                                 License. Commencing on the earlier to occur
of the 10931 Premises Commencement Date or the 10933 Premises Commencement Date,
and so long as The Alexandria and the Project continue to be owned by affiliates
of ARE, Tenant shall have the non-exclusive right to the use of the available
Amenities in common with other Users pursuant to the terms of this Section 42.
Fitness center passes shall be issued to all full time employees of Tenant
employed at the Premises. Commencing on the earlier to occur of the 10931
Premises Commencement Date or the 10933 Premises Commencement Date, Tenant shall
commence paying Landlord a fixed fee during the Base Term equal to $0.18 per
rentable square foot of the Premises per month (“Amenities Fee”), which
Amenities Fee shall by payable on the first day of each month during the Term
whether or not Tenant elects to use any or all of the Amenities. The Amenities
Fee shall be increased annually on each anniversary of the earlier to occur of
the 10931 Premises Commencement Date or the 10933 Premises Commencement Date by
3%.

 

(c)                                  Shared Conference Facilities. Use by Tenant
of the Shared Conference Facilities and restaurant at The Alexandria shall be in
common with other Users with scheduling procedures reasonably determined by The
Alexandria Landlord. The Alexandria Landlord reserves the right to exercise its
reasonable discretion in the event of conflicting scheduling requests among
Users. Tenant hereby acknowledges that (i) Biocom/San Diego, a California
non-profit corporation (“Biocom”) has the right to reserve the Shared Conference
Facilities and any reservable dining area(s) included within the Amenities for
up to 50% of the time that such Shared Conference Facilities and reservable
dining area(s) are available for use by Users each calendar month, and
(ii) lllumina, Inc., a Delaware corporation, has the exclusive use of the main
conference room within the Shared Conference Facilities for up to 4 days per
calendar month.

 

Any vendors engaged by Tenant in connection with Tenant’s use of the Shared
Conference Facilities shall be professional licensed vendors. The Alexandria
Landlord shall have the right to approve any vendors utilized by Tenant in
connection with Tenant’s use of the Shared Conference Facilities. Prior to any
entry by any such vendor onto The Alexandria, Tenant shall deliver to Landlord a
copy of the contract between Tenant and such vendor and certificates of
insurance from such vendor evidencing industry standard commercial general
liability, automotive liability, and workers’ compensation insurance. Tenant
shall cause all such vendors utilized by Tenant to provide a certificate of
insurance naming Landlord, ARE, and The Alexandria Landlord as additional
insureds under the vendor’s liability policies. Notwithstanding the foregoing,
Tenant shall be required to use the food service operator used by The Alexandria
Landlord at The Alexandria for any food service or catered events held by Tenant
in the Shared Conference Facilities.

 

28

--------------------------------------------------------------------------------



 

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash. If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.” Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default. The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200. The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.). In
addition to the foregoing, Tenant shall be responsible for reimbursing The
Alexandria Landlord or Landlord, as applicable, for all costs expended by The
Alexandria Landlord or Landlord, as applicable, in repairing any damage to the
Shared Conference Facilities, the Amenities, or The Alexandria caused by Tenant
or any Tenant Related Party. The provisions of this Section 42(c) shall survive
the expiration or earlier termination of this Lease.

 

(d)                                 Rules and Regulations. Tenant shall be
solely responsible for paying for any and all ancillary services (e.g., audio
visual equipment) provided to Tenant, all food services operators and any other
third party vendors providing services to Tenant at The Alexandria. Tenant shall
use the Amenities (including, without limitation, the Shared Conference
Facilities) in compliance with all applicable Legal Requirements and any
rules and regulations imposed by The Alexandria Landlord or Landlord from time
to time (which rules shall not be enforced in a discriminatory manner) and in a
manner that will not interfere with the rights of other Users. The use of
Amenities other than the Shared Conference Facilities by employees of Tenant
shall be in accordance with the terms and conditions of the standard licenses,
indemnification and waiver agreement required by The Alexandria Landlord or the
operator of the Amenities to be executed by all persons wishing to use such
Amenities. Neither The Alexandria Landlord nor Landlord (nor, if applicable, any
other affiliate of Landlord) shall have any liability or obligation for the
breach of any rules or regulations by other Users with respect to the Amenities.
Tenant shall not make any alterations, additions, or improvements of any kind to
the Shared Conference Facilities, the Amenities or The Alexandria.

 

Tenant acknowledges and agrees that The Alexandria Landlord shall have the right
at any time and from time to time to reconfigure, relocate, modify or remove any
of the Amenities at The Alexandria and/or to revise, expand or discontinue any
of the services (if any) provided in connection with the Amenities.

 

(e)                                  Waiver of Liability and Indemnification.
Tenant warrants that it will use reasonable care to prevent damage to property
and injury to persons while on The Alexandria. To the extent permitted by
applicable law, Tenant waives any claims it or any Tenant Parties may have
against any ARE Parties relating to, arising out of or in connection with the
Amenities and any entry by Tenant and/or any Tenant Parties onto The Alexandria,
and Tenant releases and exculpates all ARE Parties from any liability relating
to, arising out of or in connection with the Amenities and any entry by Tenant
and/or any Tenant Parties onto The Alexandria, except to the extent caused by
the willful misconduct or negligence of any ARE Party. Tenant hereby agrees to
indemnify, defend, and hold harmless the ARE Parties from any claim of damage to
property or injury to person relating to, arising out of or in connection with
(i) the use of the Amenities by Tenant or any Tenant Parties, and (ii) any entry
by Tenant and/or any Tenant Parties onto The Alexandria, except to the extent
caused by the willful misconduct or negligence of any ARE Party. The provisions
of this Section 41 shall survive the expiration or earlier termination of this
Lease.

 

(f)                                   Insurance. As of the earlier to occur of
the 10931 Premises Commencement Date or the 10933 Premises Commencement Date,
Tenant shall cause The Alexandria Landlord to be named as an additional insured
under the commercial general liability policy of insurance that Tenant is
required to maintain pursuant to Section 17 of this Lease.

 

29

--------------------------------------------------------------------------------



 

40.                               Landlord’s Right to Relocate Tenant. Landlord
shall have the right to relocate Tenant, upon 90 days’ prior written notice,
from all or part of the Premises to another area in the Project designated by
Landlord (the “Relocation Premises”), provided that: (a) the size of the
Relocation Premises is at least equal to the size of the Premises, and
(b) Landlord pays the reasonable costs of moving Tenant and improving the
Relocation Premises to a substantially similar standard as that of the Premises,
and reimburses Tenant for all reasonable costs directly incurred by Tenant as a
result of relocation, including without limitation all costs incurred by Tenant
replacing Tenant’s letterhead, promotional materials, business cards and similar
items. Tenant shall cooperate with Landlord in all reasonable ways to facilitate
relocation.

 

41.                               Asbestos.

 

(a)                                 Notification of Asbestos. Landlord hereby
notifies Tenant of the presence of asbestos-containing materials (“ACMs”) and/or
presumed asbestos-containing materials (“PACMs”) within or about the Premises in
the location identified in Exhibit G.

 

(b)                                 Tenant Acknowledgement. Tenant hereby
acknowledges receipt of the notification in paragraph (a) of this Section 41 and
understands that the purpose of such notification is to make Tenant and any
agents, employees, and contractors of Tenant, aware of the presence of ACMs
and/or PACMs within or about the Buildings in order to avoid or minimize any
damage to or disturbance of such ACMs and/or PACMs.

 

(c)                                  Acknowledgement from Contractors/Employees.
Tenant shall give Landlord at least 14 days’ prior written notice before
conducting, authorizing or permitting any of the activities listed below within
or about the Premises, and before soliciting bids from any person to perform
such services. Such notice shall identify or describe the proposed scope,
location, date and time of such activities and the name, address and telephone
number of each person who may be conducting such activities. Thereafter, Tenant
shall grant Landlord reasonable access to the Premises to determine whether any
ACMs or PACMs will be disturbed in connection with such activities. Tenant shall
not solicit bids from any person for the performance of such activities without
Landlord’s prior written approval. Upon Landlord’s request, Tenant shall deliver
to Landlord a copy of a signed acknowledgement from any contractor, agent, or
employee of Tenant acknowledging receipt of information describing the presence
of ACMs and/or PACMs within or about the Premises in the locations identified in
Exhibit G prior to the commencement of such activities. Nothing in this
Section 41 shall be deemed to expand Tenant’s rights under the Lease or
otherwise to conduct, authorize or permit any such activities.

 

(i)                                     Removal of thermal system insulation
(“TSI”) and surfacing ACMs and PACMs (i.e., sprayed-on or troweled-on material,
e.g., textured ceiling paint or fireproofing material);

 

(ii)                                  Removal of ACMs or PACMs that are not TSI
or surfacing ACMs or PACMs; or

 

(iii)                               Repair and maintenance of operations that
are likely to disturb ACMs or PACMs.

 

42.                               Miscellaneous.

 

(a)                                 Notices. All notices or other communications
between the parties shall be in writing and shall be deemed duly given upon
delivery or refusal to accept delivery by the addressee thereof if delivered in
person, or upon actual receipt if delivered by reputable overnight guaranty
courier, addressed and sent to the parties at their addresses set forth above.
Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

 

30

--------------------------------------------------------------------------------



 

(b)                                 Joint and Several Liability. If and when
included within the term “Tenant,” as used in this instrument, there is more
than one person or entity, each shall be jointly and severally liable for the
obligations of Tenant.

 

(c)                                  Financial Information. Tenant shall furnish
Landlord with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. Notwithstanding the
foregoing, in no event shall Tenant be required to provide any financial
information to Landlord which Tenant does not otherwise prepare (or cause to be
prepared) for its own purposes. So long as Tenant is a “public company” and its
financial information is publicly available, then the foregoing delivery
requirements of this Section 44(c) shall not apply. Landlord shall treat
Tenant’s financial information as confidential information belonging to Tenant
and will not disclose the same to other than on a need-to-know basis to
Landlord’s affiliates, legal, financial or tax advisors, consultants, potential
lenders and potential purchasers and as required by Legal Requirements.

 

(d)                                 Recordation. Neither this Lease nor a
memorandum of lease shall be filed by or on behalf of Tenant in any public
record. Landlord may prepare and file, and upon request by Landlord Tenant will
execute, a memorandum of lease.

 

(e)                                  Interpretation. The normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires. The
captions inserted in this Lease are for convenience only and in no way define,
limit or otherwise describe the scope or intent of this Lease, or any provision
hereof, or in any way affect the interpretation of this Lease.

 

(f)                                   Not Binding Until Executed. The submission
by Landlord to Tenant of this Lease shall have no binding force or effect, shall
not constitute an option for the leasing of the Premises, nor confer any right
or impose any obligations upon either party until execution of this Lease by
both parties.

 

(g)                                  Limitations on Interest. It is expressly
the intent of Landlord and Tenant at all times to comply with applicable law
governing the maximum rate or amount of any interest payable on or in connection
with this Lease. If applicable law is ever judicially interpreted so as to
render usurious any interest called for under this Lease, or contracted for,
charged, taken, reserved, or received with respect to this Lease, then it is
Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would thereby be paid in full, refunded to Tenant), and
the provisions of this Lease immediately shall be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder.

 

(h)                                 Choice of Law. Construction and
interpretation of this Lease shall be governed by the internal laws of the state
in which the Premises are located, excluding any principles of conflicts of
laws.

 

(i)                                     Time. Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

31

--------------------------------------------------------------------------------



 

(j)                                    OFAC. Tenant and all beneficial owners of
Tenant are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

(k)                                 Incorporation by Reference. All exhibits and
addenda attached hereto are hereby incorporated into this Lease and made a part
hereof. If there is any conflict between such exhibits or addenda and the terms
of this Lease, such exhibits or addenda shall control.

 

(l)                                     Entire Agreement. This Lease, including
the exhibits attached hereto, constitutes the entire agreement between Landlord
and Tenant pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, letters of intent, negotiations and
discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements, express or implied, made to
either party by the other party in connection with the subject matter hereof
except as specifically set forth herein.

 

(m)                             No Accord and Satisfaction. No payment by Tenant
or receipt by Landlord of a lesser amount than the monthly installment of Base
Rent or any Additional Rent will be other than on account of the earliest
stipulated Base Rent and Additional Rent, nor will any endorsement or statement
on any check or letter accompanying a check for payment of any Base Rent or
Additional Rent be an accord and satisfaction. Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.

 

(n)                                 Hazardous Activities. Notwithstanding any
other provision of this Lease, Landlord, for itself and its employees, agents
and contractors, reserves the right to refuse to perform any repairs or services
in any portion of the Premises which, pursuant to Tenant’s routine safety
guidelines, practices or custom or prudent industry practices, require any form
of protective clothing or equipment other than safety glasses. In any such case,
Tenant shall contract with parties who are acceptable to Landlord, in Landlord’s
reasonable discretion, for all such repairs and services, and Landlord shall, to
the extent required, equitably adjust Tenant’s Share of Operating Expenses in
respect of such repairs or services to reflect that Landlord is not providing
such repairs or services to Tenant.

 

(o)                                 Redevelopment of Project. Tenant
acknowledges that Landlord, in its sole discretion, may, subject to the terms of
the fifth sentence of Section 1 of this Lease, from time to time expand,
renovate and/or reconfigure the Project as the same may exist from time to time
and, in connection therewith or in addition thereto, as the case may be, from
time to time without limitation: (a) change the shape, size, location, number
and/or extent of any improvements, buildings, structures, lobbies, hallways,
entrances, exits, parking and/or parking areas relative to any portion of the
Project; (b) modify, eliminate and/or add any buildings, improvements, and
parking structure(s) either above or below grade, to the Project, the Common
Areas and/or any other portion of the Project and/or make any other changes
thereto affecting the same; and (c) make any other changes, additions and/or
deletions in any way affecting the Project and/or any portion thereof as
Landlord may elect from time to time, including without limitation, additions to
and/or deletions from the land comprising the Project, the Common Areas and/or
any other portion of the Project. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no right to seek damages (including
abatement of Rent) or to cancel or terminate this Lease because of any proposed
changes, expansion, renovation or reconfiguration of the Project nor shall
Tenant have the right to restrict, inhibit or prohibit any such changes,
expansion, renovation or reconfiguration; provided, however, Landlord shall not
change the size, dimensions, location or Tenant’s Permitted Use of the Premises.

 

32

--------------------------------------------------------------------------------



 

(p)                                 Intentionally Omitted.

 

(q)                                 EV Charging Stations. Landlord shall not
unreasonably withhold its consent to Tenant’s written request to install 1 or
more electric vehicle car charging stations (“EV Stations”) in the parking area
serving the Project; provided, however, that Tenant complies with all reasonable
requirements, standards, rules and regulations which may be imposed by Landlord,
at the time Landlord’s consent is granted, in connection with Tenant’s
installation, maintenance, repair and operation of such EV Stations, which may
include, without limitation, the charge to Tenant of a reasonable monthly rental
amount for the parking spaces used by Tenant for such EV Stations, Landlord’s
designation of the location of Tenant’s EV Stations, and Tenant’s payment of all
costs whether incurred by Landlord or Tenant in connection with the
installation, maintenance, repair and operation of each Tenant’s EV Station(s).
Nothing contained in this paragraph is intended to increase the number of
parking spaces which Tenant is otherwise entitled to use at the Project under
Section 10 of this Lease nor impose any additional obligations on Landlord with
respect to Tenant’s parking rights at the Project.

 

[ Signatures on next page ]

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

 

 

 

 

ORGANOGENESIS INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Albert Erani

 

Its:

Co-Chairman

 

 

 

 

 

LANDLORD:

 

 

 

ARE-10933 NORTH TORREY PINES, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation,

 

 

managing member

 

 

 

 

 

 

By:

/s/ Gary Dean

 

 

Its:

Gary Dean

 

 

 

Senior Vice President

 

 

 

RE Legal Affairs

 

34

--------------------------------------------------------------------------------



 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES

 

[Floor Plan]

 

1

--------------------------------------------------------------------------------



 

EXHIBIT B TO LEASE

 

DESCRIPTION OF PROJECT

 

Lot 1 as shown on Map No. 15437, filed with the County Recorder of San Diego
County, California on September 19, 2006, as File No. 2006-0666754.

 

1

--------------------------------------------------------------------------------



 

EXHIBIT C TO LEASE

 

INTENTIONALLY OMITTED

 

1

--------------------------------------------------------------------------------



 

EXHIBIT D TO LEASE

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this            day
of               ,                   , between ARE-10933 NORTH TORREY PINES,
LLC, a Delaware limited liability company (“Landlord”), and ORGANOGENESIS INC.,
a Delaware corporation (“Tenant”), and is attached to and made a part of the
Lease dated                        ,               (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the 10931 Premises Commencement Date is              ,           , the
10931 Premises Commencement Date is                ,             , and the
termination date of the Base Term of the Lease shall be midnight on December 31,
2021. In case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Commencement Date, this Acknowledgment of Commencement Date
shall control for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

 

TENANT:

 

 

 

ORGANOGENESIS INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-10933 NORTH TORREY PINES, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation,

 

 

managing member

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.                                      The sidewalk, entries, and driveways of
the Project shall not be obstructed by Tenant, or any Tenant Party, or used by
them for any purpose other than ingress and egress to and from the Premises.

 

2.                                      Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

 

3.                                      Except for animals assisting the
disabled, no animals shall be allowed in the offices, halls, or corridors in the
Project.

 

4.                                      Tenant shall not disturb the occupants
of the Project or adjoining buildings by the use of any radio or musical
instrument or by the making of loud or improper noises.

 

5.                                      If Tenant desires telegraphic,
telephonic or other electric connections in the Premises, Landlord or its agent
will direct the electrician as to where and how the wires may be introduced;
and, without such direction, no boring or cutting of wires will be permitted.
Any such installation or connection shall be made at Tenant’s expense.

 

6.                                      Tenant shall not install or operate any
steam or gas engine or boiler, or other mechanical apparatus in the Premises,
except as specifically approved in the Lease. The use of oil, gas or inflammable
liquids for heating, lighting or any other purpose is expressly prohibited.
Explosives or other articles deemed extra hazardous shall not be brought into
the Project.

 

7.                                      Parking any type of recreational
vehicles is specifically prohibited on or about the Project. Except for the
overnight parking of operative vehicles, no vehicle of any type shall be stored
in the parking areas at any time. In the event that a vehicle is disabled, it
shall be removed within 48 hours. There shall be no “For Sale” or other
advertising signs on or about any parked vehicle. All vehicles shall be parked
in the designated parking areas in conformity with all signs and other markings.
All parking will be open parking, and no reserved parking, numbering or
lettering of individual spaces will be permitted except as specified by
Landlord.

 

8.                                      Tenant shall maintain the Premises free
from rodents, insects and other pests.

 

9.                                      Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.

 

10.                               Tenant shall not cause any unnecessary labor
by reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness. Landlord shall not be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

 

11.                               Tenant shall give Landlord prompt notice of
any defects in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

 

12.                               Tenant shall not permit storage outside the
Premises, including without limitation, outside storage of trucks and other
vehicles, or dumping of waste or refuse or permit any harmful materials to be
placed in any drainage system or sanitary system in or about the Premises.

 

1

--------------------------------------------------------------------------------



 

13.                               All moveable trash receptacles provided by the
trash disposal firm for the Premises must be kept in the trash enclosure areas,
if any, provided for that purpose.

 

14.                               No auction, public or private, will be
permitted on the Premises or the Project.

 

15.                               No awnings shall be placed over the windows in
the Premises except with the prior written consent of Landlord.

 

16.                               The Premises shall not be used for lodging,
sleeping or cooking (except that Tenant may use microwave ovens, toasters and
coffee makers in the Premises for the benefit of Tenant’s employees and
contractors in an area designated for such items, but only if the use thereof is
at all times supervised by the individual using the same) or for any immoral or
illegal purposes or for any purpose other than that specified in the Lease. No
gaming devices shall be operated in the Premises.

 

17.                               Tenant shall ascertain from Landlord the
maximum amount of electrical current which can safely be used in the Premises,
taking into account the capacity of the electrical wiring in the Project and the
Premises and the needs of other tenants, and shall not use more than such safe
capacity. Landlord’s consent to the installation of electric equipment shall not
relieve Tenant from the obligation not to use more electricity than such safe
capacity.

 

18.                               Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage.

 

19.                               Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT F TO LEASE

 

TENANT’S PERSONAL PROPERTY

 

EQ No

 

EQ DESCRIPTION

 

MANUFACTURER

 

MODEL

05674

 

HOOD, BIOLOGICAL SAFETY CABINET

 

BAKER

 

SG603A HE

05738

 

HOOD, BIOLOGICAL SAFETY CABINET

 

BAKER

 

SG603A HE

05666

 

ICE CUBE MACHINE

 

SCOTSMAN

 

AFE424A-1A

05577

 

INCUBATOR, CO2

 

PERCIVAL

 

IR-74

05639

 

INCUBATOR, CO2

 

PERCIVAL

 

IR-74

05478

 

FLOORSCALE

 

SARTORIOUS

 

IFS4-300LL1I/MIS1UR

05737

 

WASHER, LAB GLASSWARE

 

LANCER

 

815 LX

05736

 

STERILIZER

 

EAGLE

 

3000

 

1

--------------------------------------------------------------------------------



 

EXHIBIT G TO LEASE

 

ASBESTOS DISCLOSURE

 

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

 

This notification provides certain information about asbestos within or about
the Building in accordance with California Code of Regulations, title 8, section
1529 and Section 25915 et. seq. of the California Health and Safety Code.

 

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country. Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation. Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

 

Asbestos surveys of the Building have determined that ACMs and/or materials that
might contain asbestos, referred to as presumed asbestos-containing materials or
PACMs, are present within or about the Premises. The surveys found ACMs and/or
PACMs at the following location(s) in or about the Premises:

 

Material Description

 

Material Location

Mastic beneath off-white vinyl sheet flooring

 

Center portion of hallways and closets; northeast, west, and southwest rooms in
center portion

12” beige floor tile and mastic

 

South, west, and center hallways of center portion of building, and center
electrical room

Mastic beneath brown vinyl sheet flooring

 

Mail room and lunchroom in southern office portion

Parapet coating

 

Roof parapet walls in manufacturing area section

Black roof mastic

 

Various locations of manufacturing area roof at penetrations

Rolled roofing and silver paint sealant

 

Center roof (adjacent to manufacturing area roof), parapet walls

Roof mastic

 

Center portion of roof, on parapet walls; penetrations and patches

Mastic and silver paint sealant

 

Center-eastern portion of roof on ducts

Roof mastic and silver paint

 

Center portion of roof, various penetrations

Built-up roofing materials and silver paint sealant

 

Center-northern and center-western roof area

 

Because ACMs and PACMs are present and may continue to be present within or
about the Building, we have hired an independent environmental consulting firm
to prepare an operations and maintenance program (“O&M Program”). The O&M
Program is designed to minimize the potential of any harmful asbestos exposure
to any person within or about the Building. The O&M Program includes a
description of work methods to be taken in order to maintain any ACMs or PACMs
within or about the Building in good condition and to prevent any significant
disturbance of such ACMs or PACMs. Appropriate personnel receive regular
periodic training on how to properly administer the O&M Program.

 

1

--------------------------------------------------------------------------------



 

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices. ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled. This does not typically occur unless
(1) the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities). If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases. However, measures to minimize exposure, and consequently minimize the
accumulation of asbestos fibers, reduce the risks of adverse health effects.

 

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers. In particular, you should be aware that
some of the activities which may present a health risk include moving, drilling,
boring, or otherwise disturbing ACMs. Consequently, such activities should not
be attempted by any person not qualified to handle ACMs.

 

The O&M Program is available for review during regular business hours at the
Landlord’s office located at 10996 Torreyana Road, Suite 250, San Diego, CA
92121.

 

2

--------------------------------------------------------------------------------